Order unanimously affirmed without costs. Memorandum: Respondent appeals from an order that, following a hearing, found that respondent violated the conditions of a suspended judgment, revoked the suspended judgment, terminated respondent’s parental rights, and committed the guardianship and custody of the children to petitioner. By its prior order suspending judgment, a disposition to which respondent stipulated, *785Family Court determined that, unless respondent overcame the deficiencies that required placement of the children in foster care, it would be in the children’s best interests to terminate respondent’s parental rights (see, Matter of Cameron S. H., 273 AD2d 884, 885). "The court was not required to conduct a further dispositional hearing on the issue of the children’s best interests before terminating respondent’s parental rights for failing to comply with the terms of that judgment” (Matter of Melinda B., 258 AD2d 941, 942; see, Matter of Cameron S. H., supra, at 885; Matter of Wendy F. v Onondaga County Dept, of Social Servs., 273 AD2d 927, 928). We reject the contention of respondent that termination of her parental rights was not in the best interests of the children (see, Matter of Jennifer T., 224 AD2d 843, 845; Matter of Grace Q., 200 AD2d 894, 895). (Appeal from Order of Niagara County Family Court, Batt, J. — Terminate Parental Rights.) Present — Pigott, Jr., P. J., Wisner, Kehoe and Balio, JJ.